Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/15/2021, has been entered and made of record.

Response to Amendment
This is in response to Applicant’s Arguments/Remarks filed on 01/15/2021, which has been entered and made of record. 

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments regarding the current claim(s) have been fully considered. But, the arguments/remarks are directed to the claims as amended, and so are believed to be answered by and therefore moot in view of the new grounds of rejection presented below.

Status of Claims
Claims 1 – 15 and 17 – 25 are pending. Claims 1 – 15 and 17 – 25 are considered below.


Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites: "…smartphone or table…" The Examiner assumes Applicant intended the claim to read: "…smartphone or tablet…" instead. Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 – 15 and 17 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Leroyer, Jeremie (US-20190362506-A1, hereinafter simply referred to as Leroyer).

Regarding independent claims 1 and 14, Leroyer teaches:
A method for monitoring a person performing a physical exercise based on a sequence of image frames showing an exercise activity of the person (See at least Leroyer, ¶ [Abstract, 0016], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…"), the method comprising: extracting, via a smartphone or tablet (See at least Leroyer, ¶ [0029], FIG. 2, #203), based on the sequence of image frames (See at least Leroyer, ¶ [Abstract, 0016], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…"), for each image frame a set of body key points using a convolutional neural network (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…"), the set of body key points being indicative of a posture of the person in the image frame (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), wherein the smartphone or tablet is positioned a distance from the person (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), and wherein the convolutional neural network is trained to recognize body key points in the image frames (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"); deriving, based on a subset of the body key points in each image frame, at least one characteristic parameter indicating a progression of a movement of the person (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"); and detecting a start loop condition by evaluating a time progression of the at least one characteristic parameter (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…" – it is respectfully submitted that the disclosed duration of movement is seen to correspond to: how long the said movement lasts, from beginning (or start) to end (or finish); thus, detecting a start loop condition by evaluating a time progression of the at least one characteristic parameter as claimed, "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), said start loop condition indicating a transition from a start posture of the person to the movement of the person when performing the physical exercise (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…" – it is respectfully submitted that the duration of movement as disclosed in the prior art is seen to correspond to: how long the said movement lasts, from beginning (or start) to end (or finish); thus, detecting a start loop condition by evaluating a time progression of the at least one characteristic parameter as claimed, "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").
Leroyer teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leroyer taught in separate embodiments for the desirable and advantageous purpose of providing meaningful feedback to the subject, and tailoring to the subject's particular physiology in both real time and in non-real time, as discussed in Leroyer (See ¶ [0003]); thereby, helping to improve the overall system robustness and the quality of subject experience by providing meaningful feedback to the subject, and tailoring to the subject's particular physiology in both real time and in non-real time.

Regarding independent claims 11 and 20, Leroyer teaches:
A method for monitoring a person performing a physical exercise based on a sequence of image frames showing an exercise activity of the person (See at least Leroyer, ¶ [Abstract, 0016], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…"), the method comprising: extracting, via a smartphone or tablet (See at least Leroyer, ¶ [0029], FIG. 2, #203), based on the sequence of image frames (See at least Leroyer, ¶ [Abstract, 0016], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…"), for each image frame a set of body key points using a convolutional neural network (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…"), the set of body key points being indicative of a posture of the person in the image frame (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), wherein the smartphone or tablet is positioned a distance from the person (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), and wherein the convolutional neural network is trained to recognize body key points in the image frames (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"): deriving, based on a subset of the body key points in each image frame, at least one characteristic parameter indicating a progression of a movement of the person (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"); detecting at least one evaluation point in the movement of the person by evaluating a time progression of the at least one characteristic parameter (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…" – it is respectfully submitted that the disclosed duration of movement is seen to correspond to: how long the said movement lasts, from beginning (or start) to end (or finish); thus, detecting at least one evaluation point in the movement of the person by evaluating a time progression of the at least one characteristic parameter as claimed, "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"); and evaluating a posture of the person in a respective image frame at each evaluation point or in at least one image frame in a respective predefined time interval around each evaluation point (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…" – it is respectfully submitted that the disclosed duration of movement is seen to correspond to: how long the said movement lasts, from beginning (or start) to end (or finish); thus, detecting at least one evaluation point in the movement of the person by evaluating a time progression of the at least one characteristic parameter as claimed, "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").
Leroyer teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.


Regarding independent claims 21 and 23, Leroyer teaches:
A method for monitoring a person performing a physical exercise based on a sequence of image frames showing an exercise activity of the person (See at least Leroyer, ¶ [Abstract, 0016], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…"), the method comprising: extracting, based on the sequence of image frames, for each image frame a set of body key points using a neural network (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…"), the set of body key points being indicative of a posture of the person in the image frame (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"); deriving, (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), wherein at least one of the characteristic parameters is derived from the subset of body key points in the sequence of image frames using machine learning (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"); and detecting a start loop condition by evaluating a time progress10n of the at least one characteristic parameter (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…" – it is respectfully submitted that the disclosed duration of movement is seen to correspond to: how long the said movement lasts, from beginning (or start) to end (or finish); thus, detecting a start loop condition by evaluating a time progress10n of the at least one characteristic parameter as claimed, "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), said start loop condition indicating a transition from a start posture of the person to the movement of the person when performing the physical exercise (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…" – it is respectfully submitted that the disclosed duration of movement is seen to correspond to: how long the said movement lasts, from beginning (or start) to end (or finish); thus, said start loop condition indicating a transition from a start posture of the person to the movement of the person when performing the physical exercise as claimed, "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").
Leroyer teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leroyer taught in separate embodiments for the desirable and advantageous purpose of providing meaningful feedback to the subject, and tailoring to the subject's particular physiology in both real time and in non-real time, as discussed in Leroyer (See ¶ [0003]); thereby, helping to improve the overall system robustness and the quality of subject experience by providing meaningful feedback to the subject, and tailoring to the subject's particular physiology in both real time and in non-real time.

Regarding independent claims 22 and 24, Leroyer teaches:
A method for monitoring a person performing a physical exercise based on a sequence of image frames showing an exercise activity of the person (See at least Leroyer, ¶ [Abstract, 0016], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…"), the method comprising: extracting, based on the sequence of image frames, for each image frame a set of body key points using a neural network (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…"), the set of body key points being indicative of a posture of the person in the image frame (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), deriving, based on a subset of the body key points in each image frame, at least one characteristic parameter indicating a progression of a movement of the person (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), wherein at least one of the characteristic parameters is derived from the subset of body key points in the sequence of image frames using machine learning (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), detecting at least one evaluation point in the movement of the person by evaluating a time progression of the at least one characteristic parameter (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…" – it is respectfully submitted that the disclosed duration of movement is seen to correspond to: how long the said movement lasts, from beginning (or start) to end (or finish); thus, detecting at least one evaluation point in the movement of the person by evaluating a time progression of the at least one characteristic parameter as claimed, "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), and evaluating a posture of the person in a respective image frame at each evaluation point or in at least one image frame in a respective predefined time interval around each evaluation point (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…" – it is respectfully submitted that the disclosed duration of movement is seen to correspond to: how long the said movement lasts, from beginning (or start) to end (or finish); thus, detecting at least one evaluation point in the movement of the person by evaluating a time progression of the at least one characteristic parameter as claimed, "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").
Leroyer teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.


Regarding dependent claim 2, Leroyer teaches:
wherein at least one of the characteristic parameters for a respective image frame is derived from coordinate values of the body key points of the respective image frame (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").

Regarding dependent claim 4, Leroyer teaches:
detecting the start posture of the person by comparing the person's posture in at least one image frame of the sequence of image frames with at least one predefined criterion (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").

Regarding dependent claim 5, Leroyer teaches:
wherein an image frame in which the start loop condition is detected defines the start of the person's exercising activity (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").

Regarding dependent claim 6, Leroyer teaches:
wherein the start loop condition is detected at an image frame in which at least one of the characteristic parameters leaves a predetermined value range and changes with at least a minimum rate of change (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").

Regarding dependent claim 7, Leroyer teaches:
wherein detecting the start loop condition comprises detecting when at least one of the characteristic parameters leaves a predetermined value range corresponding to the person's start posture (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").

Regarding dependent claim 8, Leroyer teaches:
detecting at least one evaluation point in the person's movement by evaluating the time progression of at least one characteristic parameter indicating the person's movement (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").

Regarding dependent claim 9, Leroyer teaches:
evaluating the person's posture at the at least one evaluation point (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").

Regarding dependent claim 10, Leroyer teaches:
detecting an end loop condition by evaluating the time progression of at least one of the characteristic parameters (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…"), said end loop condition indicating a transition from the person's movement when performing the physical exercise to an intermediate posture (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").

Regarding dependent claim 12, Leroyer teaches:
wherein evaluating the posture of the person comprises comparing the person's posture with a set of predefined conditions (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").

Regarding dependent claim 13, Leroyer teaches:
wherein, based on the result of comparison between the posture of the person and a set of predetermined feedback trigger conditions, feedback is provided to the person (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…systems and methods for analyzing and evaluating movement of a subjects and providing feedback…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…embodiments provide a method for enabling the exercise subject to film himself/herself while performing an exercise or physical activity with his/her device (e.g., a smartphone or other mobile device), and receive automated feedback on the quality of execution of his/her movements…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").

Regarding dependent claim 15, Leroyer teaches:
A non-transitory computer storage readable medium comprising computer executable program code configured to perform the method according to claim 1 (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045, 0068], FIGS. 2 – 6, 7A and 7B, "…systems and methods for analyzing and evaluating movement of a subjects and providing feedback…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…embodiments provide a method for enabling the exercise subject to film himself/herself while performing an exercise or physical activity with his/her device (e.g., a smartphone or other mobile device), and receive automated feedback on the quality of execution of his/her movements…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…", "…The data storage device 820 may include a computer-readable storage medium 824 on which is stored one or more sets of instructions 826 (e.g., software) embodying any one or more of the methodologies or functions described herein…").

Regarding dependent claims 17 – 19, Leroyer teaches:
wherein the smartphone or tablet is a smartphone (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045], FIGS. 2 – 6, 7A and 7B, "…systems and methods for analyzing and evaluating movement of a subjects and providing feedback…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…embodiments provide a method for enabling the exercise subject to film himself/herself while performing an exercise or physical activity with his/her device (e.g., a smartphone or other mobile device), and receive automated feedback on the quality of execution of his/her movements…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…").

Regarding dependent claim 25, Leroyer teaches:
A non-transitory computer storage readable medium comprising computer executable program code configured to perform the method according to claim 21 (See at least Leroyer, ¶ [Abstract, 0016, 0034, 0035, 0038, 0039, 0044, 0045, 0068], FIGS. 2 – 6, 7A and 7B, "…systems and methods for analyzing and evaluating movement of a subjects and providing feedback…a method comprises receiving one or more images of a body of the subject captured during performance of a physical movement by the subject…", "…embodiments provide a method for enabling the exercise subject to film himself/herself while performing an exercise or physical activity with his/her device (e.g., a smartphone or other mobile device), and receive automated feedback on the quality of execution of his/her movements…the movements of the exercise subject are captured with a camera while the subject is performing the exercise, for example, using video capability of a smartphone…", "…the coaching engine 130 may analyze static images or may analyze frames extracted from a video feed (during post-processing or in real-time) to detect relevant positions and orientations of the subject for a particular movement…These relevant positions and orientations are identified, for example, using a separate CNN component. In some embodiments, the CNN component is implemented on the client device…", "…a CNN may be a special neural network which can work directly with images. Processing logic may train a deep learning model (e.g., CNN) to classify images with image classifications based on a training dataset to generate a trained deep learning model (e.g., trained CNN)…", "…The data generated by the CNN may be used, for example, by the client device 203 to render the coordinate positions of each joint, which may be displayed along with or without names of each joint in the sub-position image (e.g., as an overlay, as is illustrated in FIGS. 4-6). In some embodiments, an algorithm may be executed to calculate angles for each body part alignment for each relevant joint upon receiving coordinates of each joint for the various sub-positions…", "…The systems and methods herein, in some embodiments, will result in a set of data generated in response to observing positions and movements of the subject. Such data may include a number of repetitions of a list of movements, duration of a movement, score of a movement, grade of a movement, cumulative repetitions, cumulative durations, cumulative grade, and cumulative scores. In such embodiment, the data may be used to compute rankings of the subjects for different sets of time (all time, today, last week, last month, last 6 months etc.)…", "…the subject may calibrate scanning of his/her body using the camera of the client device with a calibration process provided by the software implemented by the client device. The calibration process may scan the body, identify the relevant focal points indicative of joint positions, surrounding environment (e.g., darkness, background objects, other people interfering, etc.) to improve the accuracy of the movement analysis.  In some embodiments, the result of the scanning is provided to the subject through a visual gauge on the display screen and/or via audio feedback…feedback provided may include guidance (including audio guidance) on distance from the camera, angle of view, environment, etc.…", "FIGS. 4 and 5 illustrate user interfaces 400 and 500 for evaluating and grading exercise positions…user interface 400 includes images 410 and 450 capture of the subject during performance of an exercise, and information 420 pertaining to the exercise (e.g., repetition number, score or grade, etc.)…Images 410 and 450 show two different repetitions of push-ups identified during the analysis, with sub-positions within each repetition…", "…The data storage device 820 may include a computer-readable storage medium 824 on which is stored one or more sets of instructions 826 (e.g., software) embodying any one or more of the methodologies or functions described herein…").


Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leroyer, Jeremie (US-20190362506-A1, hereinafter simply referred to as Leroyer) in view of Shotton, Jamie Daniel Joseph (US-20180285697-A1, hereinafter simply referred to as Shotton).

Regarding claim 3, Leroyer does not expressly disclose:
wherein for each of the image frames, at least one of the characteristic parameters is the Procrustes distance between the subset of body key points in a respective frame and the same subset of body key points in a reference frame.
Nevertheless, Shotton teaches the concept of wherein for each of the image frames, at least one of the characteristic parameters is the Procrustes distance between the subset of body key points in a respective frame and the same subset of body key points in a reference frame (See at least Shotton, ¶ [0078, 0094], FIGS. 5 – 7, "…In some examples a minimum distance separation between the image elements may be enforced in order to improve accuracy.  Each image element is pushed through the trained scene coordinate decision forest to obtain three scene coordinates. The three image element-scene coordinate pairs are used to compute 804 a camera pose using any suitable method such as the Kabsch algorithm also known as orthogonal Procrustes alignment which uses a singular value decomposition to compute the camera pose hypothesis…", "…A data store 1020 is provided to store data such as previously received images, camera pose estimates, object pose estimates, trained random decision forests registration parameters, user configurable parameters, other parameters, 3D models of scenes, game state information, game metadata, map data and other data…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein for each of the image frames, at least one of the characteristic parameters is the Procrustes distance between the subset of body key points in a respective frame and the same subset of body key points in a reference frame as disclosed in the device of Shotton to modify the known and similar device of Leroyer for the desirable and advantageous purpose of providing a system that saves money and time by using an iterative process which gives the benefit that a subsample of image elements which are used to compute scene coordinate predictions whilst taking accuracy into account even when image elements may be noisy and may have missing image elements, as discussed in Shotton (See ¶ [0030]); thereby, helping to improve the overall system robustness by providing a system that saves money and time by using an iterative process which gives the benefit that a subsample of image elements which are used to compute scene coordinate predictions whilst taking accuracy into account even when image elements may be noisy and may have missing image elements.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666